DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-16 and 20) in the reply filed on 10/28/2022 is acknowledged. The traversal is on the ground(s) that a search for the elected group I will encompass a search for the non-elected group II, because the non-elected independent claim 17 requires the step of attaching a brush, or brush holder that carries the brush, to the drop bar and then mounting the drop bar back on the machine. This step requires a brush or brush holder and does not contemplate the use of a spring-loaded sealing strip as is stated by the Examiner. This is not found persuasive because while the elected group I is drawn to the structure of the sealing system, the non-elected group II is drawn to the manner in which the sealing system is attached or mounted to the thermal treatment machine which in the instant case is not particularly specified in the non-elected group II, because the word “attaching” encompasses any conceivable mounting methods or processes for mounting the drop bar to the machine. The requirement is still deemed proper and is therefore made FINAL, and the non-elected group II, claim 19-19 are withdrawn from prosecution.

                                                      Specification
The disclosure is objected to because of the following informalities: in the 
specification page 21, para [00128], at the end of line 11, “the sifting structure” should be replace with “the shifting structure” due to typographic error. Appropriate correction is required.
Claim Objections
4.	Claims 1 and 20 are objected to because of the following informalities:  
	In claim 1, lines 4-5, it is suggested to replace “plurality of pallet cars together defining, at a lateral side thereof, a common engagement surface which extends through the furnace along the traveling direction” with --plurality of pallet cars together defining, at a lateral side thereof, and a common engagement surface which extends through the furnace along the traveling direction--, for a claim language clarity.
	In claim 20, lines 3-5, it is suggested to replace “said plurality of pallet cars together defining, at a lateral side thereof, a common engagement surface which extends through the furnace along the traveling direction” with -- said plurality of pallet cars together defining, at a lateral side thereof, and a common engagement surface which extends through the furnace along the traveling direction--, for a claim language clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 6, the phrase "preferably" and “more preferably” renders 
the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield (US Patent No. 2,848,214) in view of Kejian et al. (CN 106524770, see The Espacenet English Machine Translation Version “EEMTV”, Abstract, Description and 
Claims).
	Regarding claims 1 and 20, Schofield teaches a machine (see figures 1 and 2, column 1, lines 15-21 and column 2, lines 41-60) for thermal treatment or sintering of bulk materials (i.e. flue dust or ores , see column 1, lines 15-40), comprising: a stationary furnace (i.e. the sintering machine see figure 1 and column 2, lines 40-55) which presents a support structure (i.e. side wall of the hood 24, see figures 1 and 2 and column 3, lines 4-26), and a plurality of pallet cars (4, see figures 1-8, column 2, lines 41-35, column 3, lines 20-26 and column 4, lines 13-55) traveling through the furnace along a traveling direction, said plurality of pallet cars (4) together defining at a lateral side thereof and a common engagement surface (i.e. surface of the wearing bar 28, see figures 2-8, column 3, line 45-column 4, line 73) which extends through the furnace along the traveling direction (see figures 2-8), wherein a gap (i.e. slot 29, see figure 4, column 1, lines 25-50, column 3, line 57-column 4, line 55) is defined between the support structure of the furnace and the common engagement surface of the plurality of pallet cars (4)  and with  said gap (29) having a gap length along the traveling direction (see figures 2-9).
	Schofield also teaches a sintering machine further having a sealing system that comprises one or more sealing bars (31, see column 3, line 57-column 5, line 5 and figures 2-9) distributed after each other along the traveling direction (see column 3, line 57-column 5, line 5 and figures 2-9); wherein each seal bar of the one or more seal bars  (31) includes a leaf spring (36, see figures 2-4 and 8; and column 4, lines 13-73  or 39, see figure 6 or 43, see figure 7 or 46, figure 8, also see column 5, lines 5-35) arranged on the seal bars to be in engagement with the common engagement surface (i.e. surface of the wearing bar 28, see figures 2-8, column 3, line 45-column 4, line 73) and cover the gap (29, 42, 47, see figures 2&4, 6, and 8 respectively) and extending over at least parts of the gap length (see figures 2&4, 6, and 8).  
	Schofield fails to teach a sealing system that comprises one or more drop bars with each drop bar including a brush in the manner as claimed. However, Kejian et al. teaches a machine for thermal treatment of bulk material (i.e. annular cooler or an ore sintering machine, see Kejian et al.; EEMTV”: Abstract and Description, para [0002] and [0004] and figures 1-6), that comprises a stationary furnace providing a support structure (i.e. a structure supporting the trolley  bottom plate 2, see Abstract and Description, para [0002], [0004 ], [0045]-[0046] and figures 1-6) for a plurality of pallet cars (i.e. trolley, see Kejian et al.; EEMTV”: Abstract and Description, para [0002]- [0007], [0027])  traveling through the furnace along a traveling direction (see Kejian et al.; EEMTV”: Abstract and Description, para [0002]- [0007], [0027]); and a sealing system  that comprises one or more drop bars (i.e.  the fixed frame 6, with  flexible elastic sheets 4 and  brushes 5, see Kejian et al.; figures 1-7, also see EEMTV”:  Abstract and Description, para [0013], [0014], [0021]and [0027]-[0029]) distributed after each other along the traveling direction of the furnace  to seal a gap (see Kejian et al.; EEMTV”:  at least the Abstract) defined between the trolleys or the pallet cars and the furnace to prevent air  or dust particles leakage or air ingress (see Kejian et al.; EEMTV”:  Abstract and Description, para [0013], [0027], [0055]); wherein each drop bar (6, see figures 1-7) includes a brush (4, 5 see Kejian et al.; EEMTV”:  Abstract and Description, para [0021],[0055], [0057]-[0059]) arranged on the drop bar configured to be in engagement with a common engagement surface of the pallet cars (see Kejian et al. figures 2, 3,  6 and 7) such that the one or more drop bars covers the gap over at least parts of the gap length (see Kejian et al., figures 2, 3,  6 and 7) and EEMTV”:  Abstract and Description, para [0021],[0055], [0057]-[0059]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sealing system of Schofield to use drop bars including  brushes as taught by Kejian et al.; wherein doing so would amount to a mere substitution of one known sealing means for another within the same art that would equally work well in the Schofield sintering machine system, especially since the drop bars with bush bristles is known in the art to have a long service life and an effective sealing effect (see Kejian et al., EEMTV”: Abstract and Description, para [0027]).
Regarding claim 2, Schofield in view of Kejian et al. teaches a sealing system in 
which the bristles of the brush are made of stainless steel (see Kejian et al., EEMTV”:   
Description, para [0024]- [0025]).  
	Regarding claim 3, Schofield in view of Kejian et al. teaches a sealing system in which the bristles of the brush (5, see figures 5 and 6) define at least a length (see Kejian et al., figures 2-7) but fails to particularly teach what said length is or being at least 20mm as claimed. Thus, Schofield in view of Kejian et al. differs from this claim only by failure to specify a dimension the bush bristles. However, it is well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.04. IV. A. In this instant case it would have been obvious to one of ordinary skill in the art at the time of the invention to select a suitable brush bristle length since the dimension of the gap defined between the support structure of the furnace and the common engagement surface of the plurality of pallet cars would dictate said length; and the selection of said suitable length would have been within the purview of one of ordinary skill in the art.
	Regarding claim 4, Schofield in figure 2 for example shows a slidable connection between the sealing system (31, see column 3, line 57-column 5, line 5 and figures 2-9) and the furnace; while Kejian et al. teaches a machine in which the sealing system comprises one or more drop bars (i.e.  the fixed frame 6) with flexible elastic sheets 4 and brushes 5 (see Kejian et al.; figures 1-7, also see EEMTV”: Abstract and Description, para [0013], [0014], [0021], [0027]- [0029] and [0045]- [0046]). Thus, Schofield and Kejian et al. as combined provides the structural features that meets the 
claim.
          Regarding claim 5, Schofield teaches a sintering machine in which the leaf springs (36, see figures 2-4 and 8; and column 4, lines 13-73  or 39, see figure 6 or 43, see figure 7 or 46, figure 8, also see column 5, lines 5-35) protrudes out from the sealing bar structure (31, see column 3, line 57-column 5, line 5 and figures 2-9) such that a clearance (see Schofield figures 2-9) is formed between the sealing bar structure and the common engagement surface (see Schofield figures 2-9); while  while Kejian et al. teaches a machine in which the sealing system comprises  one or more drop bars (i.e.  the fixed frame 6) with flexible elastic sheets 4 and brushes 5 (see Kejian et al.; figures 1-7, also see EEMTV”:  Abstract and Description, para [0013], [0014], [0021], [0027]- [0029] and [0045]- [0046]). Thus, Schofield and Kejian et al. as combined provides the structural features that meets the claim.
	Regarding claim 6, Schofield teaches a sintering machine in which a clearance is defined between the sealing bar structure (31, see Schofield column 3, line 57-column 5, line 5 and figures 2-9) and the engagement surface (see Schofield, figures 2-9); while Kejian et al. teaches a machine in which the sealing system comprises   one or more drop bars (i.e.  the fixed frame 6) with flexible elastic sheets 4 and brushes 5, see Kejian et al.; figures 1-7, also see EEMTV”:  Abstract and Description, para [0013], [0014], [0021], [0027]- [0029] and [0045]- [0046]). However, Schofield in view of Kejian et al.  fails to particularly teach said clearance to be at least 1 mm as claimed. Thus, Schofield in view of Kejian et al. differs from this claim only by failure to specify the length or extent of the clearance. However, it is well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.04. IV. A. In this instant case, the selection of a suitable clearance length or extent that would optimize the sealing effect in the combined machine of Schofield and Kejian et al. could have been obtained my mere optimization since Schofield in view of Kejian et al. recognizes the need for a clearance between sealing bar structure and the engagement surface as demonstrated in Schofield figures 2-9. Also see MPEP 2144.05. II. A.
	Regarding claims 7-9, Schofield teaches a sintering machine in which the sealing system comprises sealing bars (31, see column 3, line 57-column 5, line 5 and figures 2-9) that comprises leaf springs (36, see figures 2-4 and 8; and column 4, lines 13-73  or 39, see figure 6 or 43, see figure 7 or 46, figure 8, also see column 5, lines 5-35) that are received in a recess or gap (i.e. slot 29, see Schofield, figure 4, column 1, lines 25-50, column 3, line 57-column 4, line 55). while Kejian et al. teaches a machine in which the sealing system comprises one or more drop bars (i.e.  the fixed frame 6) with flexible elastic sheets 4 and brushes 5 (see Kejian et al.; figures 1-7, also see EEMTV”: Abstract and Description, para [0013], [0014], [0021], [0027]- [0029] and [0045]- [0046]); wherein each of the drop bars further comprises a fastening plate (see figures 2-3, 6 and 7 of Kejian et al.  shows said claimed fastening arrangement to include bolts, nuts, brush holder and a fastening plate for clamping the brush holder) configured to connect the brush to the drop bar structure.  Thus, Schofield and Kejian et al. as combined provides the structural features that meets the claim.
	Regarding claims 10 and 11, Schofield in view of Kejian et al. teaches sealing 
brush (5, see Kejian et al.; EEMTV”:  Abstract and Description, para [0021], [0055], [0057]- [0059], and figures 2-7) arranged on the drop bar such that brush bristles of the brush are directed substantially perpendicular (see Kejian et al.; figures 4 and 5) or oblique angle (see Kejian et al.; figures 2, 4, 6 and 7) with the common engagement surface.  

Allowable Subject Matter
8.	Claims 12-16 are objected to as being dependent upon a rejected base claim, 
but would be allowable if rewritten in independent form including all of the limitations of 
the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject 
matter: Schofield and Kejian et al. as combined differs from the instant claimed invention by failing to teach and/or adequately suggested as in claim 12: a further sealing system being arranged to be in engagement with a common engagement surface of the plurality of pallet cars so as to cover the gap over at least parts of the gap length, and arranged at a spaced distance from the sealing system such that an elongate cavity is formed therebetween, thereby effectively preventing the leakage of hazardous and combustible gases from the furnace and possible mixing with oxidants from ambient air that may create the risk of unwanted ignition.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bradwell et al. (US 3,724,828), Marsh (US 3,744,7770) and 
Porteus et al. (US 2,861,792) are also cited in PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A/Examiner, Art Unit 1733 
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733